NO. 07-01-0244-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL B

                                 OCTOBER 30, 2001
                          ______________________________

                                  JOSEPH WADE LONG,

                                                         Appellant

                                              v.

                                 THE STATE OF TEXAS,

                                                Appellee
                        _________________________________

             FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

                  NO. 13,166-C; HON. JACK D. YOUNG, PRESIDING
                        _______________________________

Before BOYD, C.J., QUINN, and JOHNSON, JJ.

       Joseph Wade Long (appellant) appeals his conviction for aggravated robbery. His

court-appointed counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967), therein asserting that a review of the record shows no

reversible error. So too did she move to withdraw as appellant’s counsel. Appellant was

informed, by his counsel and this court in writing, of his right to review the record and file

a pro se brief. The deadline by which he had to submit the pro se brief was October 22,

2001. To date, we have not received such a brief.
        With regard to the Anders brief, appellant’s counsel stated that she diligently

reviewed the record and that, in her opinion, it reflected no reversible error. Prior to so

concluding, counsel did note potential concern in various aspects of the trial. However,

she then explained why same did not warrant reversal.

            We have conducted our own independent review of the record to assess the

accuracy of counsel’s representations to this court. See Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App.1991) (requiring same). Upon doing so, we agree that counsel is correct

and that no reversible error appears of record. Appellant was properly indicted. The State

submitted evidence legally and factually sufficient to support appellant’s guilt. The jury was

properly charged.1 Furthermore, the punishment fell within the range allowed by statute.

Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                    Brian Quinn
                                                                      Justice

Do not publish.




        1
         Though an accomplice of appellant testified against him and the trial court omitted from its charge
an accomplice witness instruction, no one objected to the omission. Furthermore, because ample evidence,
aside from that provided by the accom plice, tie d him to the crime, the omission did not give rise to egregious
harm .

                                                       2